Per Curiam.
This is defendants’ rule to show cause. The claim is for commissions as auto salesman, claimed to have been earned on three several transactions. The case is submitted on briefs and no brief for plaintiff is before us. On examination of the testimony we find, in addition to facts and circumstances *285casting serious doubt on the correctness of plaintiff’s claim both as to validity and amount, very satisfactory testimony that all matters between the parties were settled and disposed of by an accord and satisfaction some time after plaintiff ceased to have any relations with the defendant.
The rule will be made absolute.